Fellows, J.
The material facts in this case are substantially identical with those in Smith v. International Union, 203 Mich. 249. The defendant here was defendant there and the provisions of its constitution here involved will be found in the opinion in that case together with its claim which is substantially the same in both cases. In the instant case plaintiff’s wife became a member of defendant in 1889 and was in good standing at the time of her death. She died on April 18, 1918, without having made a written *128designation of beneficiary except by her will, which was as follows:
“I give, devise and bequeath to my husband, Peter B eland, any and all estate of which I may die seized, or which I may be entitled to at the time of my decease.”
Here, as in that case, the plaintiff was the sole heir of decedent and there was no purpose in making the will, which was executed shortly before decedent’s / death, except to confer on plaintiff the death benefit; as was there said:
“This will was purposeless and could accomplish nothing in respect to deceased’s evident desire to leave his daughter everything he owned or had a right in relation to, except as- it served to confer on her his death benefit.”
In that case this court concluded that:
“Under the unquestioned facts and circumstances of this case and the provisions of deceased’s contract with defendant authorizing him in general terms to appoint his beneficiary by will, and it not appearing that he had appointed any other beneficiary, we are satisfied that he intended to and did exercise that right within the meaning of their agreement as fairly interpreted, and by this will has designated plaintiff as such beneficiary.”
The instant case is controlled by that case and it would be superfluous to enlarge upon or repeat what was there fully considered.
The judgment is affirmed.
Bird, C. J., and Ostrander, Moore, Steere, Brooke, Stone, and Kuhn, JJ., concurred.